DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/16/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the applicant has not defined any direction that the first sealing lip is “protruding beyond” the supporting portion thus is seen as arbitrary.  In claim 5, the applicant has not disclosed what exactly is the ratio in the drawings such that it can be ascertained.  In claim 8, it is unclear exactly what the applicant is referring to in regards to the clearance as what part exactly in Figs. 8-9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 8, as understood, is/are rejected under 35 U.S.C. 102102(a)(1) and/or 102(a)(2) as being anticipated by Koch et al. GB 2 065 276 A.
	Regarding claim 1, Koch discloses a coolant valve (suitable for coolant) for a vehicle, comprising a housing (12, 14, 16) having a plurality of coolant ports (24, 26), and a spherical-shell-shaped or hemispherical-shell-shaped valve element (C) mounted in a rotatable manner in the housing in order to connect or disconnect coolant ports, and at least one seal arrangement (B, 100, 102) arranged in the region of at least one coolant port, said seal arrangement bearing in a sealing manner against the housing on one side and in a sealing manner against the valve element on the other side (Figs. 1-8), wherein the seal arrangement has a carrier element (100) made of a first material 

    PNG
    media_image1.png
    547
    773
    media_image1.png
    Greyscale

	Regarding claim 2, wherein the first sealing lip is lifted at least partially from the supporting portion when coolant is not flowing through the coolant valve (Figs. 3-4).
	Regarding claim 3, wherein the sealing element has a second sealing lip (130 or at 128 as in Fig. 4) bearing against the housing.
	Regarding claim 4, wherein the supporting portion and the first sealing lip are each configured in an annular manner, and/or wherein the second sealing lip is configured in an annular manner (Figs. 1-8, both are annular).
	Regarding claim 5, wherein the ratio of the length of the free end of the first sealing lip protruding beyond the supporting portion to the overall length of the first sealing lip is at most 0.4 (as this is seen as arbitrary as to which direction the “protruding beyond” is and what is considered the “free end of the first sealing lip”, the 
		Regarding claim 8, wherein the latching connection has a clearance in the direction of pressure application when coolant flows through the coolant valve (there is clearance in the latching connection all around it).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 5, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. GB 2 065 276 A.
	Regarding claim 5, Koch lacks specifically stating that the ratio of the length of the free end of the first sealing lip protruding beyond the supporting portion to the overall length of the first sealing lip is at most 0.4 (as this is seen as arbitrary as to which direction the “protruding beyond” is and what is considered the “free end of the first sealing lip”, the measurements may be taken in any direction that meets the claim thus is measured such that the length of the overall length of the first sealing lip is long and the protruding beyond is short to fit the ratio being at most .4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ratio of the length of the free end of the first sealing lip protruding beyond the supporting portion to the overall length of the first sealing lip is at most 0.4 in order to provide flexing of the first sealing lip that wouldn’t be inhibited by the supporting portion.
Claims 1-5, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. GB 2 065 276 A in view of Habberman et al. US 7,971,797.
	Regarding claim 10, Koch lacks the seal arrangement is produced in a two-component injection-molding process.  Habberman discloses two-component injection-molding process.  The patentability of a product does not depend on its method of 
	Regarding claims 11-12, and also claims 1-5, 8, and 10, Koch lacks a vehicle comprising a coolant circuit of a vehicle, comprising a plurality of coolant lines and at least one coolant valve, arranged in the coolant circuit, as claimed in claim 1, the coolant ports of said coolant valve being connected to the coolant lines.  Habberman discloses a vehicle comprising a coolant circuit of a vehicle, comprising a plurality of coolant lines and at least one coolant valve, arranged in the coolant circuit, as claimed in claim 1, the coolant ports of said coolant valve being connected to the coolant lines (col. 1, lines 12-14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle and coolant circuit as disclosed by Habberman around the valve of Koch in order to have more uses for the valve of Koch.
Claim 1-5, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. GB 2 065 276 A in view of Wissmueller et al. US 20140199933.
	Regarding claim 10, Koch lacks the seal arrangement is produced in a two-component injection-molding process.  Wissmueller discloses two-component injection-
	Regarding claims 11-12 and also claims 1-5, 8, and 10, Koch lacks a vehicle comprising a coolant circuit of a vehicle, comprising a plurality of coolant lines and at least one coolant valve, arranged in the coolant circuit, as claimed in claim 1, the coolant ports of said coolant valve being connected to the coolant lines.  Wissmueller discloses a vehicle comprising a coolant circuit of a vehicle, comprising a plurality of coolant lines and at least one coolant valve, arranged in the coolant circuit, as claimed in claim 1, the coolant ports of said coolant valve being connected to the coolant lines (entire disclosure as ventilation is coolant).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle and coolant circuit as disclosed by Wissmueller around the valve of Koch in order to have more uses for the valve of Koch.

Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive. Regarding applicant’s argument to the 102 rejection Koch, the examiner .  .

    PNG
    media_image1.png
    547
    773
    media_image1.png
    Greyscale

The examiner is even more confused as the applicant’s argument is that Koch’s 114 engages a shoulder 78 but this is the same as clearly shown in applicant’s device as in Figs. 8-9, carrier protrusion 30 engages a shoulder of 32 at only one end of the 
	Regarding the 103 rejections, the arguments to claims 5 and 10-12 is the same as to the 102 rejection to Koch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921